Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION
Request for Continued Examination 
A Request for Continued Examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and Applicants have timely paid the fee set forth in 37 CFR § 1.17(e), the finality of the previous Office Action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 31 March 2022 has been entered.
Status of the Claims 
Applicants filed claims 1 - 20 with the instant application according to 37 CFR § 1.114, on 31 March 2022.  No claims were amended.  Consequently, claims 1 - 14 remain available for substantive consideration.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejection of claims 1 – 8, 10, 11 and 14 over Hubbard ‘513 in view of Osborn ‘151”), is hereby withdrawn in view of Applicants’ remarks.
REJECTIONS MAINTAINED
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The rejection of claims 1 – 11 and 14 pursuant to 35 U.S.C. § 103, as being obvious over WO 2017/034560 A1 to Liu, Y., et al., claiming priority to 26 August 2015, and published 2 March 2017 (“Liu WO ‘560”), in view of US 6,238,788 to Bradt, R., claiming priority to 19 April 1993, and US 5,958,552 to Fukuda, M. and H. Tomita, claiming priority to 26 February 1996 (“Fukuda ‘552”), is hereby maintained.
The applied reference Liu WO ‘560 has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The Invention As Claimed 
	Applicants claim a multilayer flexible film comprising a product-contacting sealing layer comprising a co-polyester having a surface energy of at least 50 dyne/cm2, and one or more layers above the product-contacting sealing layer, wherein the product-contacting sealing layer comprises a thickness in the range of about 0.1 mil (2.5 micrometer) to about 2 mil (50.8 micrometer), wherein the co-polyester has a glass transition temperature (Tg) of 70° C, or greater, wherein the co-polyester is a co-polyethylene terephthalate material having glass transition temperature (Tg) of about 125° C, wherein the film further comprises an exterior protective layer, and an oxygen barrier layer located between the exterior protective layer and the product-contacting sealing layer, wherein the oxygen barrier layer has an oxygen transmission rate of less than 0.155 cm3/m2 per 24 hours at 1 atmosphere and 23° C, and the exterior protective layer comprises a polymer, such as paper, oriented polyester, amorphous polyester, polyamide, polyolefin, nylon, polypropylene, or copolymers, blends or derivatives thereof, wherein the film further comprises an exterior protective layer comprising a polymer, such as paper, oriented polyester, amorphous polyester, polyamide, polyolefin, nylon, polypropylene, or copolymers, blends or derivatives thereof; inner layers located between the exterior protective layer and the product-contacting sealing layer, the inner layers comprising a tie layer adjacent to exterior protective layer, a first inner layer adjacent to the tie layer, an oxygen barrier layer adjacent to the first inner layer having an oxygen transmission rate of less than less than 0.155 cm3/m2 per 24 hours at 1 atmosphere and 23° C, an adhesive layer adjacent to the oxygen barrier layer, and a second inner layer adjacent to the adhesive layer and the product-contacting layer, wherein the exterior protective layer comprises oriented polyester, the first inner layer comprises a LDPE-ethylene acrylic acid copolymer, the second inner layer comprises an amorphous polyester, and the oxygen barrier layer comprises foil, wherein the product-contacting sealing layer exhibits an uptake of less than 10% by weight of the pharmaceutical active agent in the transdermal patch product after 1 week of aging at 100° F (38° C) and 20% relative humidity, wherein the product-contacting sealing layer exhibits no measurable uptake of the pharmaceutical active agent after 1 week of aging at 100° F (38° C) and 20% relative humidity, wherein a pressure-sensitive adhesive of the transdermal patch product comprises one or more of a silicone-based adhesive, an acrylate-based adhesive, and a polyisobutylene (PIB)-based adhesive, and wherein the pharmaceutical active agent is nicotine.
The Teachings of the Cited Art 
	Liu WO ‘560 discloses a multi-layer film for packaging a pharmaceutical active agent-containing product that includes a product-contacting sealing layer, wherein the active agent is nicotine, and wherein the product is a transdermal patch (see Abstract), wherein the films resist migration of chemicals, such as pharmacological active agents or excipients, between the product and the film (see ¶[0005]), wherein the product-contacting sealing layer comprises a copolymer with a glass transition temperature in a range from 40° C to 70° C (see ¶[0014]), wherein the product-contacting sealing layer has a melting point of about 170° C (see ¶[0036]), wherein the thickness of the product-contacting layer is less than about 0.45 mil (10.16 microns) and greater than about 0.05 mil (1.27 microns) (see ¶[0037]), wherein the multi-layer films can include one or more additional optional layers, such as one or more barrier layers, an outer layer which can be an abuse-resistant outer layer, and one or more intermediate layers, which can include one or more tie layers (see ¶[0038]), wherein the barrier layer functions as an oxygen barrier layer, positioned between to be in contact with a first surface layer and an adhesive layer, or may be sandwiched between two tie layers and/or two surface layers (see ¶[0040]), wherein the barrier layer comprises a metal or metal oxide, such as aluminum foil (see ¶[0045]),  wherein the oxygen barrier layer has an oxygen transmission rate of 0.001 g/m2 over 24 hours at Room Temperature (RT) (~23° C) and 1 atmosphere (see ¶[0041]), an oxygen (O2) permeability of less than 20 cm3/m2 for a 24-hour period at 1 atm, 0% relative humidity and 23° C, and a thickness of from 1.3 – 15.2 µm (see ¶[0046]), wherein the multi-layer film can contain a bulk layer to provide additional functionality, such as stiffness or heat scalability, or to improve machinability, cost, flexibility, barrier properties, etc., the bulk layers comprising one or more polyolefins, such as polyethylene, ethylene-alpha olefin copolymers (EAO), polypropylene, polybutene, or ethylene copolymers, with a thickness from 0.1 to 7 mils (see ¶[0047]),  wherein the multi-layer film can contain an exterior protective layer comprising polyester terephthalate, with a thickness of 0.5 to 2.0 mils, or paper, oriented polyester, amorphous polyester, polyamide, polyolefin, cast or oriented nylon, polypropylene, or copolymers, or blends thereof  (see ¶[0049]), wherein the films further comprise an intermediate layer comprising adhesives, adhesive polymers, paper, oriented polyester, amorphous polyester, polyamide, polyolefin, nylon, polypropylene, or copolymers, or blends, as well as polyethylene, ethylene-alpha olefin copolymers (EAO), polypropylene, polybutene, ethylene copolymers, and other polymeric resins falling in the olefin family classification, LDPE, HDPE, LLDPE, EAO, ionomer, EMA,EAA, modified polyolefins, e.g. anhydride grafted ethylene polymers, etc. (see ¶[0051]), wherein the film further comprises one or more tie layers (see ¶[0053]), wherein the film comprises an adhesive layer positioned between, and in direct contact with, a product-contacting layer and a metal, or metal oxide, layer (see ¶[0057]), and a further interior polyethylene layer in contact with the metal or metal oxide layer and an protective layer comprising polyethylene terephthalate (id.), wherein the multilayer film comprises any suitable number of tie or adhesive layers of any suitable composition to provide a desired level of adhesive between specific layers of the film according to the composition of the layers contacted by the tie layers (see ¶[0058]), wherein an adhesive used in contact with a PET layer is an ethylene methacrylate (EMAC) polymer (see ¶[0059]), wherein the interior, exterior, intermediate or tie layers may be formed of any suitable thermoplastic materials, such as polyamides, polystyrenes, styrenic copolymers, e.g. styrene-butadiene copolymer, polyolefins, and members of the polyethylene family such as LDPE, or an ethylene alkyl acrylate copolymer, (see ¶[0061]), wherein the multilayer film further includes a polyolefin layer, such as a polyethylene layer, in contact with the metal or metal oxide layer and an exterior protective layer comprising polyethylene terephthalate (see ¶[0062]), wherein one or more of the exterior, interior, and/or intermediate layers comprises at least one polyester polymer, such as aromatic polyesters, and homopolymers or copolymers of poly(ethylene terephthalate) (PET), poly(ethylene naphthalate), and blends thereof (see ¶[0063]), wherein the oxygen barrier layer may comprise a metal foil laminate with an outer layer of polyethylene terephthalate as a protective layer, a core layer of metal foil, and an inner layer of polyethylene to facilitate sealing (see ¶[0072]), wherein a pharmaceutical product is packaged with the film, such that the pharmaceutical active agent is in contact with the sealing layer of the film (see ¶[0090]), and wherein the amount of an active pharmaceutical agent that migrates into a film having a copolymer as a sealing layer will be no more than 1% more than the amount of the pharmaceutical active agent that migrates into film having Barex® as a sealing layer (see ¶[00104).  The reference does not teach a film comprising a polyethylene terephthalate copolymer with a surface energy of at least 50 dyne/cm2 as the product-contacting sealing layer.  However, such deficiency is remedied by the disclosures of Bradt ‘788 and Fukuda ‘552.
Bradt ‘788 discloses a multilayer packaging film that comprises a copolymer seal layer comprising 10 – 60 mol% of a terephthalic acid monomer and 10 – 60 mol% of an ethylene glycol monomer, wherein the film exhibits a peel strength of less than 200 g/in (see Abstract), wherein the film comprises, in addition to the copolyester seal layer, an acrylic or acrylate interface layer, and a support layer (see Col. 1, ll. 42 – 46), wherein the copolyester seal layer may be heat set at a temperature ranging from 190 - 240° C (see Col. 1, ll. 47 – 49), , and wherein the peel strength of the seal layer can exceed 200 g/in at heat seal temperatures above about 100° C, but provides “easy opening” delamination with a peel strength less than about 200 g/in at heat seal temperatures of 180° C, or higher (see Col. 6, ll. 43 – 46; see also Ex. 1, sample 1 - 3 ).  
Fukuda ‘552 discloses a laminated film comprising an aromatic polyester film, and a hydrophilic coating layer which is present on at least one side of the aromatic polyester film and has a surface energy of at least 54 dyne/cm, the coating layer comprising 50 to 80% by weight of a copolyester that contains a dicarboxylic acid component and 10 to 30% by weight of poly(alkylene oxide) homopolymer having a number average molecular weight of 600 to 2,000 Da (see Abstract), wherein the aromatic dicarboxylic acids of the aromatic polyester film include terephthalic acid, isophthalic acid, and the like (see Col. 2, ll. 31 – 34), wherein the secondary transition point (Tg) of the copolyester is 20 to 90° C (see Col. 3, ll. 30 – 31), wherein, when the surface energy is less than 54 dyne/cm, the coating layer cannot achieve sufficient adhesion to additional layer or layers formed on the coating layer (see Col. 4, ll. 23 – 26), and wherein, in an exemplified embodiment, a film comprising a polyester copolymer of terephthalic acid has a surface energy of 60 dyne/cm (see Ex. 26, Col. 13, ll. 6 – 24).  
Application of the Cited Art to the Claims 	
It would have been prima facie obvious before the filing date of the claimed invention to prepare multi-layer films for packaging a transdermal patch product that contains a pharmaceutically active agent, wherein the film contains a product-contacting sealing layer, wherein the sealing layer comprises a copolymer with a glass transition temperature (Tg) of about 100° C, wherein the sealing layer has a thickness in the range of 1.3 to 10.2 µm, wherein the films include one or more additional layers, such as barrier layers, an outer layer that can be an abuse-resistant outer layer, and one or more intermediate layers, wherein the additional layers include an exterior protective layer comprising oriented polyester, an oxygen barrier layer comprising aluminum foil, with an oxygen permeability of less than 20 cm3/m2 for a 24-hour period at 1 atm, 0% relative humidity, and 23° C, one or  more tie layers to provide a desired level of adhesive between specific layers contacted by the tie layers,  a layer comprising amorphous polyester, a layer comprising LDPE, or an ethylene alkyl acrylate copolymer, and an adhesive layer comprising a polybutylene or a polybutene, or an ethylene methacrylate adhesive, in contact with a PET layer, wherein the oxygen barrier layer is in contact with an adhesive layer, wherein the product contacting layer is in contact with an adhesive layer, and exhibits a drug uptake of less than 1% after 1 week of aging, as taught by Liu WO ‘560, wherein the product sealing layer of the film comprises a PET copolymer, as taught by Bradt ‘788, and wherein the sealing layer comprises a polyester copolymer of terephthalic acid that has a surface energy of 60 dyne/cm, as taught by Fukuda ‘552.  
One of ordinary skill in the relevant art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Bradt ‘788 to the effect that copolyester seal layers, such as a polyethylene terephthalate-ethylene glycol copolymer, particularly when positioned adjacent to a methyl(meth)acrylate adhesive layer, can provide tight seals while at the same time allowing for relatively easy opening of the film seal (see, for example, Col. 5, ll. 38 – 43), and by the teachings of Fukuda ‘552 to the effect that, when the surface energy is less than 54 dyne/cm, the coating layer cannot achieve sufficient adhesion to additional layer or layers formed on the coating layer (see Col. 4, ll. 23 – 26).
With respect to claims such as claims 2, 6, 7, and 9, which claims recite limitations directed to properties of the films of the invention expressed as quantitative ranges, the Examiner notes that the cited references do not disclose quantitative ranges that are exactly congruent with the claimed ranges.  However, it is the Examiner’s position that the cited art teaches a range of loadings of these components that significantly overlap with the claimed loadings and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”	
With respect to claims 5 and 7, which claims recite limitations directed to relative spatial positioning of different layers within the film of the invention, the Examiner notes that the cited references do not expressly teach a spatial ordering of the multiple layers of the films that is exactly as recited in the claims at issue, nor utilize terminology that is the same as that recited in the claims.  However, to the extent that the disclosed film layers of the cited references differ in relative spatial order, the Examiner notes that Liu WO ‘560 teaches that specific layers in the disclosed films are positioned relative to at least one other of the layers in the films.  See, for example, ¶[0026] (product contacting layer); ¶[0038] (positioning of oxygen barrier layer); ¶[0046] (exterior protective layers); ¶[0047] (intermediate layers); ¶[0052] (first adhesive layer); ¶[0053] (tie layers).  Consequently, it is the Examiner’s position that determining the spatial ordering of various functional layers within the disclosed films amounts to nothing more than optimization of a result-effective variable, the exercise of which is well with the expertise of one of ordinary skill in the appropriate art.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
With respect to claim 9, which claim recites a limitation directed to the sealing layer exhibiting no measurable uptake of a pharmaceutically active agent from a transdermal patch packaged with the films of the invention, the Examiner notes that the cited references do not expressly disclosed what amounts to zero active agent uptake by the product-contacting sealing layers.  However, the Examiner notes that Liu WO ‘560 discloses product uptake (otherwise referred to as “scalping”), that is less than 1%.  It is the Examiner’s position that such teaching effectively encompasses a quantitative range of from 0 to less than 1%, rendering the invention as claimed prima facie obvious.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 11 and 14 would have been obvious within the meaning of 35 USC § 103.

The rejection of claims 12 and 13 pursuant to 35 U.S.C. § 103, as being obvious over Liu WO ‘560, in view of Bradt ‘788, and Fukuda ‘552 as relied upon in the above rejection of claims 1 – 11 and 14, and further in view of US 2019/0366694 A1 to Stell, D. and R. Massey, claiming priority to 16 December 2016 (“Stell ‘694”), is hereby maintained.  
The Invention As Claimed 
	The invention with respect to claim 1 has been described above.  In addition Applicants claim a film wherein an average adhesion force to peel the transdermal patch product from the product-contacting sealing layer, after 60 minutes at 40° C and 20% relative humidity at a peel rate of 12 inches/min (30.48 cm/min) using a 180° pull angle and a total pull length of 1.5 inches (3.81 cm), is less than 100 g/inch (39.37 g/cm),  and wherein the average adhesion force is about 7 ± 0.5 g/inch (2.76 ± 0.20 g/cm).
The Teachings of the Cited Art 
	The teachings of Liu WO ‘560, Bradt ‘788, and Fukuda ‘552 are relied upon as set forth in the above rejection of 1 – 11 and 14.  The references does not expressly disclose a film wherein the adhesion force to peel the transdermal patch product from the product-contacting sealing layer is less than 39.37 g/cm, or an average adhesion force of 2.76 ± 0.20 g/cm.  The teachings of Stell ‘694 remedy that deficiency.
	Stell ‘694 discloses a heat-sealable multilayer film characterized by an appropriate peel strength substantially independent of the seal conditions (see Abstract), wherein the multilayer film comprises a polymeric support layer, a polyethylene heat-seal layer, and an intermediate peelable layer comprising polyethylene terephthalate glycol copolymers (see ¶¶[0024] – [0027]; see also ¶[0080]), wherein the films exhibit constant peel strengths, measured according to ASTM F88, of less than 10 N/15 mm, irrespective of heat-seal temperature as a result of the peel strength primarily depending on the mechanical properties of the intermediate layer and not the strength of the heat seal (see ¶[0093]), and wherein the peel strength is between 1.0 and 8.0 N/15 mm (see ¶[0094]).
Application of the Cited Art 
It would have been prima facie obvious before the filing date of the claimed invention to prepare multi-layer films for packaging a transdermal patch product that contains a pharmaceutically active agent, wherein the film contains a product-contacting sealing layer, according to the teachings of Liu WO ‘560, Bradt ‘788, and Fukuda ‘552, and wherein the product-contacting seal layer exhibits a peel strength between 1.0 and 8.0 N/15 mm (see ¶[0094]), as taught by Stell ‘694.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by, for example, the teachings of Bradt ‘788 to the effect that peel strengths above about 50 g/inch are generally sufficient to seal a package for typical use, and seals having peel strengths above about 200 g/inch are generally rather difficult for an average consumer to pull apart (see Col. 5, ll. 43 – 46), thus informing the skilled practitioner of an optimal range of peel strengths for packaged transdermal dosage forms.
With respect to the limitations at issue, the Examiner notes that the cited reference does not disclose the specific test conditions for ascertaining peel strength, and does not report quantitative results in the same units as those recited in the claim limitations.  However, the Examiner further notes that the reference cites to the specific ASTM procedure used to measure peel strength, which citation would provide the skilled practitioner with the exact test conditions and procedures.  Furthermore, with respect to units for peel strength, it is the Examiner’s position that the disclosed values, when converted to the corresponding units as claimed, would encompass, or at least substantially overlap with the claimed ranges, rendering them prima facie obvious.
Consequently, in light of the discussion above, the Examiner concludes that the subject matter defined by claims 12 and 13 would have been obvious within the meaning of 35 U.S.C. § 103.

The rejection of claims 1 – 8, 10, 11 and 14 pursuant to 35 U.S.C. § 103, as being obvious over US 2013/0323513 A1 to Hubbard, et al., claiming priority to 31 May 2012 (“Hubbard ‘513”), in view of US 2015/0225151 A1 to Osborn, C. and L. McMillan, claiming priority to 11 February 2014, identified on the Information Disclosure Statement (IDS) filed 10 November 2019, cite no. 2 (USPATAPP) (“Osborn ‘151”), is hereby maintained.
The Invention As claimed 
	The invention with respect to claims 1 – 8, 10, 11 and 14 has been described above.
Teachings of the Cited Art 
	Hubbard ‘513 discloses multi-layer films comprising a core layer of polypropylene, a skin layer comprising polyethylene terephthalate glycol (PETG), and a tie layer (see Abstract), wherein the tie layer strongly adheres the skin layer to the core layer (see ¶[0011]), wherein the polypropylene tie layer imparts improved oxygen and water transmission rates to the multi-layer films (id.), wherein the films comprise additional layers, such as a second skin layer, and additional tie layers (see ¶[0013]), wherein the skin layer can have a thickness of from 1 to 8 µm (id.), wherein the skin layers can be treated to increase their surface energy to 50 – 60 dynes/cm (see ¶[0017]), wherein the multi-layered films have a skin adhesion at peak strength, for the skin layer, of 50 to 200 g/inch (see ¶[0046]), and wherein the films are used for packaging goods or articles (see ¶[0047]).  The reference does not disclose a multi-layer film for packaging a transdermal patch product, wherein the film comprises an exterior protective layer of oriented polyester, or an oxygen barrier layer of aluminum foil with a transmission rate of less than 0.155 cm3/m2, or inner layers comprising an amorphous polyester and a low-density polyethylene-acrylate co-polymer, or a multi-layer film comprising an adhesive that is a polybutylene, or a multi-layer film with a product-contacting layer exhibiting a product uptake of less than 10% wgt.  The teachings of Osborn ‘151 remedy those deficiencies.  
	Osborn ‘151 discloses flexible, multi-layer packaging films suitable for packaging an article for administering a physiologically active substance, such as transdermal drug delivery patches, wherein the films comprise an article contact layer, a polyolefin bulk layer, a first adhesive layer, and oxygen barrier layer with an O2 transmission rate of less than 0.01cm3/100 in2/24 hours, at 1 atm and 23° C, a second adhesive layer, and an exterior protective layer (see Abstract), wherein the adhesive layers, or “tie layers,” are positioned between two layers of the film to maintain the two layers in position relative to each other and prevent delamination (see ¶[0018]), wherein the contact/sealing layer has a variable glass transition temperature (Tg) of from 65 to 138° C (see ¶[0041]), wherein the barrier layer is an oxygen barrier layer, and is a core layer positioned between and protected by surface layers (see ¶[0043]), wherein the barrier layer has an oxygen permeability that is low enough to prevent oxidation of oxygen sensitive articles and substances to be packaged in the film, e.g. oxygen sensitive articles such as transdermal patches, e.g. nicotine (see ¶[0044]), wherein the barrier layer comprises aluminum foil (see ¶[0046]), wherein the bulk layer comprises polyethylene copolymerized with vinyl acetate (see ¶[0049]), wherein the exterior protective layer comprises oriented polyester (see ¶[0051]), wherein the films further comprise one or more intermediate layers comprising adhesives, adhesive polymers, paper, oriented polyester, amorphous polyester, polyamide, polyolefin, nylon, polypropylene, or copolymers thereof (see ¶[0053]), wherein the adhesive layers include modified polyolefins, such as polyethylenes, and may also be primers or specialty adhesive resins (see ¶[0054]), wherein the adhesive layers comprise polybutylenes (see ¶[0057]), wherein the intermediate layers can comprise low density polyethylene (LDPE) copolymers of ethylene and polar groups such as vinyl acetate or ethyl acrylate (see (see ¶[0066]), and wherein the contact layer exhibits a nicotine uptake/scalping of about 2 mg/day (see Ex. 5, Table 1).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare multi-layer films comprising a core layer of polypropylene, a skin layer comprising polyethylene terephthalate glycol (PETG), and a tie layer, wherein the films comprise additional layers, such as a second skin layer, and additional tie layers, wherein the skin layer has a thickness of from 1 to 8 µm, wherein the skin layers have a surface energy of 50 – 60 dynes/cm, wherein the multi-layered films have a skin adhesion at peak strength, for the skin layer, of 50 to 200 g/inch, and wherein the films are used for packaging goods or articles, as taught by Hubbard ‘513, wherein the articles are transdermal drug delivery patches, wherein the films comprise an aluminum foil barrier layer with an O2 transmission rate of less than 0.01 cm3/100 in2/24 hours, at 1 atm and 23° C, multiple adhesive, or “tie” layers, wherein the films comprise a contact/sealing layer with a glass transition temperature (Tg) of from 65° to 138° C, wherein the transdermal patches comprise nicotine, wherein a bulk layer comprises polyethylene copolymerized with vinyl acetate, wherein the exterior protective layer comprises oriented polyester, wherein the films further comprise one or more intermediate layers comprising amorphous polyester, and low density polyethylene (LDPE) copolymers of ethylene and polar groups such as vinyl acetate or ethyl acrylate, wherein the adhesive layers comprise polybutylenes, and wherein the contact layer exhibits a nicotine uptake of about 2 mg/day, as taught by Osborn ‘151.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Osborn ‘151 to the effect that such multi-layer films are suitable for packaging transdermal patch dosage forms comprising nicotine, as well as to the utilities displayed by individual film layers, or combinations of film layers.
With respect to claims such as claims 2, 6, 7, and 9, which claims recite limitations directed to properties of the films of the invention expressed as quantitative ranges, the Examiner notes that the cited references do not disclose quantitative ranges that are exactly congruent with the claimed ranges.  However, it is the Examiner’s position that the cited art teaches a range of loadings of these components that significantly overlap with the claimed loadings and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
With respect to claims 5 and 7, which claims recite limitations directed to relative spatial positioning of different layers within the film of the invention, the Examiner notes that the cited references do not expressly teach a spatial ordering of the multiple layers of the films that is exactly as recited in the claims at issue, nor utilize terminology that is the same as that recited in the claims.  However, to the extent that the disclosed film layers of the cited references differ in relative spatial order, the Examiner notes that Liu WO ‘560 teaches that specific layers in the disclosed films are positioned relative to at least one other of the layers in the films.  See, for example, ¶[0026] (product contacting layer); ¶[0038] (positioning of oxygen barrier layer); ¶[0046] (exterior protective layers); ¶[0047] (intermediate layers); ¶[0052] (first adhesive layer); ¶[0053] (tie layers).  Consequently, it is the Examiner’s position that determining the spatial ordering of various functional layers within the disclosed films amounts to nothing more than optimization of a result-effective variable, the exercise of which is well with the expertise of one of ordinary skill in the appropriate art.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
The rejection of claims 12 and 13 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Hubbard ‘513 in view of Osborn ‘151, as relied upon in the above rejection of claims 1 – 8, 10, 11 and 14, and further in view of US 2019/0366694 A1 to Stell, D. and R. Massey, claiming priority to 16 December 2016 (“Stell ‘694”), is hereby maintained.
The Invention As Claimed 
	The invention with respect to claim 1 has been described above.  In addition Applicants claim a film wherein an average adhesion force to peel the transdermal patch product from the product-contacting sealing layer, after 60 minutes at 40° C and 20% relative humidity at a peel rate of 12 inches/min (30.48 cm/min) using a 180° pull angle and a total pull length of 1.5 inches (3.81 cm), is less than 100 g/inch (39.37 g/cm),  and wherein the average adhesion force is about 7 ± 0.5 g/inch (2.76 ± 0.20 g/cm).
The Teachings of the Cited Art 
	The teachings of Hubbard ‘513 and Osborn ‘151 are relied upon as set forth in the above rejection of 1 – 8, 10, 11 and 14.  The references does not expressly disclose a film wherein the adhesion force to peel the transdermal patch product from the product-contacting sealing layer is less than 39.37 g/cm, or an average adhesion force of 2.76 ± 0.20 g/cm.  The teachings of Stell ‘694 remedy that deficiency.
	Stell ‘694 discloses a heat-sealable multilayer film characterized by an appropriate peel strength substantially independent of the seal conditions (see Abstract), wherein the multilayer film comprises a polymeric support layer, a polyethylene heat-seal layer, and an intermediate peelable layer comprising polyethylene terephthalate glycol copolymers (see ¶¶[0024] – [0027]; see also ¶[0080]), wherein the films exhibit constant peel strengths, measured according to ASTM F88, of less than 10 N/15 mm, irrespective of heat-seal temperature as a result of the peel strength primarily depending on the mechanical properties of the intermediate layer and not the strength of the heat seal (see ¶[0093]), and wherein the peel strength is between 1.0 and 8.0 N/15 mm (see ¶[0094]).
Application of the Cited Art 
It would have been prima facie obvious before the filing date of the claimed invention to prepare multi-layer films for packaging a transdermal patch product that contains a pharmaceutically active agent, wherein the film contains a product-contacting sealing layer, according to the teachings of Hubbard ‘513 and Osborn ‘151, and wherein the product-contacting seal layer exhibits a peel strength between 1.0 and 8.0 N/15 mm (see ¶[0094]), as taught by Stell ‘694.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by, for example, the teachings of Bradt ‘788 (cited above) to the effect that peel strengths above about 50 g/inch are generally sufficient to seal a package for typical use, and seals having peel strengths above about 200 g/inch are generally rather difficult for an average consumer to pull apart (see Col. 5, ll. 43 – 46), thus informing the skilled practitioner of an optimal range of peel strengths for packaged transdermal dosage forms.
With respect to the limitations at issue, the Examiner notes that the cited reference does not disclose the specific test conditions for ascertaining peel strength, and does not report quantitative results in the same units as those recited in the claim limitations.  However, the Examiner further notes that the reference cites to the specific ASTM procedure used to measure peel strength, which citation would provide the skilled practitioner with the exact test conditions and procedures.  Furthermore, with respect to units for peel strength, it is the Examiner’s position that the disclosed values, when converted to the corresponding units as claimed, would encompass, or at least substantially overlap with the claimed ranges, rendering them prima facie obvious.
Consequently, in light of the discussion above, the Examiner concludes that the subject matter defined by claims 12 and 13 would have been obvious within the meaning of 35 U.S.C. § 103.
Response to Applicants’ Arguments 
	The Examiner has considered the arguments that Applicants submitted on 31 March 2022, but does not find them persuasive.  Applicants first argue that the latest Action “offers an interpretation of the disclosure of Fukuda that is mischaracterized,” on the basis that the cited reference to surface energy of a hydrophilic coating layer, apparently rather than for a “product contacting sealing layer,” as claimed, and as was acknowledged in the Action.  In addressing Applicants’ argument, it is useful to review the logical framework of the rejection of record, and the purpose of citing to the teachings of Fukuda ‘552 in the rejection.
	The primary reference, Liu WO ‘560, teaches a multi-layer film packaging for transdermal patches, wherein the “product contacting” layer comprises a CTFE-VDF copolymer, and not the co-polyester as recited in claim 1.  This deficiency is addressed by the teachings of the secondary reference, Bradt ‘788, which reference discloses the use of a co-polyester terephthalate (co-PET) as a “sealing layer” in a multi-layer film, which functional characterization is also applied to the product-contacting layer disclosed in Liu WO ‘560. Thus, the primary logic of the rejection is substitution of the co-PET of Bradt ‘788 for the CTFE-VDF copolymer of the primary reference, as motivated by the demonstrated adhesion properties of such polymer in a multi-layer composite film structure.  Although Bradt ‘788 is not in the area of packaging for transdermal patch products, it nevertheless addresses a fundamental issue in any multi-layer film product, regardless of ultimate use of that product, the issue being interfacial adhesion phenomena.  As one of ordinary skill in the art would recognize, such type of interfacial issues is universal in any laminate film.  Fukuda ‘552 fulfills the logical role in the rejection of providing motivation for the substitution of co-PET from Bradt ‘788 into the multi-layer films of the primary reference, by teaching that films with surface energies of less than 54 dyne/cm “cannot achieve sufficient adhesion” (see Col. 4, ll. 21 – 26).  Thus, it is the Examiner’s position that the rejection cites to Fukuda ‘552 not for the chemical identity of the films disclosed therein, but for the motivation to achieve or utilize films with a target surface energy in order to insure adequate adhesion between adjacent layers in a multi-layer film.  
	Applicants also argue that “Liu [WO ‘560] teaches away from using a PET copolymer as the product sealing layer,” on the basis that the reference disparages the use of polyesters.  It is the Examiner’s position, however, that even though the reference discloses a preference for a specific embodiment, or states that the embodiment in question is superior to a different embodiment, such preference does not constitute a teaching away.  See, for example, MPEP § 2123 II.:  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). ‘A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.’ In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  . . .  Furthermore, ‘[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.’ In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004);”  see also MPEP § 2123 X.D.1.:  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).”
	Applicants offer no additional arguments with respect to the obviousness rejection further in view of Stell ‘694.  Consequently, based on the above discussion, these arguments are unpersuasive, and the claims stand rejected pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.

CONCLUSION
any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619